*CO         1)\
                                                       .

                                      UtS       441     4$41                                   03/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0462



                                         DA 19-0462
                                                                                     r•D
ROBERT L. ROSE,                                                                 MAR 1 8 2020
                                                                             t3i)wen Greenwood
                                                                          Cieri< of Suorome Court
                                                                                aca (r, Montane
             Petitioner and Appellant,

      v.                                                               ORDER

STATE OF MONTANA,

             Respondent and Appellee.


       Appellant Robert Rose has filed a Motion to File Over-Length Brief and for an
Additional Ten Day Extension of Tirne within which to file his opening brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
no more than 40 pages and shall be filed on or before March 30, 2020.
       DATED this a- day of March, 2020.
                                                      For the Court,




                                                                   Chief Justice